Name: Commission Regulation (EC) No 205/2003 of 3 February 2003 on the supply of split peas as food aid
 Type: Regulation
 Subject Matter: cooperation policy;  Africa;  trade policy;  plant product
 Date Published: nan

 Avis juridique important|32003R0205Commission Regulation (EC) No 205/2003 of 3 February 2003 on the supply of split peas as food aid Official Journal L 028 , 04/02/2003 P. 0016 - 0018Commission Regulation (EC) No 205/2003of 3 February 2003on the supply of split peas as food aidTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1292/96 of 27 June 1996 on food-aid policy and food-aid management and special operations in support of food security(1), as last amended by Regulation (EC) No 1726/2001 of the European Parliament and of the Council(2), and in particular Article 24(1)(b) thereof,Whereas:(1) The abovementioned Regulation lays down the list of countries and organisations eligible for Community aid and specifies the general criteria on the transport of food aid beyond the fob stage.(2) Following the taking of a number of decisions on the allocation of food aid, the Commission has allocated split peas to certain beneficiaries.(3) It is necessary to make these supplies in accordance with the rules laid down by Commission Regulation (EC) No 2519/97 of 16 December 1997 laying down general rules for the mobilisation of products to be supplied under Council Regulation (EC) No 1292/96 as Community food aid(3). It is necessary to specify the time limits and conditions of supply to determine the resultant costs.(4) In order to ensure that the supplies are carried out, provision should be made for tenderers to be able to mobilise either green split peas or yellow split peas,HAS ADOPTED THIS REGULATION:Article 1Split peas shall be mobilised in the Community, as Community food aid for supply to the recipients listed in the Annex, in accordance with Regulation (EC) No 2519/97, and under the conditions set out in the Annex.Tenders shall cover either green split peas or yellow split peas. Tenders shall be rejected unless they specify the type of peas to which they relate.The tenderer is deemed to have noted and accepted all the general and specific conditions applicable. Any other condition or reservation included in his tender is deemed unwritten.Article 2This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 3 February 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 166, 5.7.1996, p. 1.(2) OJ L 234, 1.9.2001, p. 10.(3) OJ L 346, 17.12.1997, p. 23.ANNEXNotesLOT A, B1. Action Nos: 61/02 (A); 62/02 (B)2. Beneficiary(2): World Food Programme (WFP), Via Cesare Giulio Viola 68, I - 00148 Roma; tel. (39-06) 6513 2988; fax 6513 2844/3; telex 626675 WFP I3. Beneficiary's representative: to be designated by the beneficiary4. Country of destination: A: Guinea; B: Liberia5. Product to be mobilised(7): split peas6. Total quantity (tonnes net): 28507. Number of lots: 2 (A: 1000 tonnes; B: 1850 tonnes)8. Characteristics and quality of the product(3)(4): see OJ C 312, 31.10.2000, p. 1 (B. 6)9. Packaging(5): see OJ C 267, 13.9.1996, p. 1 (2.1 A1 (a), 2(a) and B.4) or (4.0 A 1(c), 2(c) and B.4)10. Labelling or marking(6): see OJ C 114, 29.4.1991, p. 1 (IV.A(3))- language to be used for the markings: A: French; B: English- supplementary markings: -11. Method of mobilisation of the product: the Community marketThe product must originate from the Community12. Specified delivery stage(8): free at port of shipment13. Alternative delivery stage: -14. a) Port of shipment: -b) Loading address: -:15. Port of landing: -16. Place of destination: - port or warehouse of transit: -- overland transport route: -17. Period or deadline of supply at the specified stage: - first deadline: 10 to 30.3.2003- second deadline: 24.3 to 13.4.200318. Period or deadline of supply at the alternative stage: - first deadline: -- second deadline: -19. Deadline for the submission of tenders (at 12 noon, Brussels time): - first deadline: 18.2.2003- second deadline: 4.3.200320. Amount of tendering guarantee: EUR 5 per tonne21. Address for submission of tenders and tendering guarantees(1): M. Vestergaard, Commission europÃ ©enne, Bureau: L130, 7/46, B - 1049 Brussels; telex 25670 AGREC B; fax (32-2) 296 70 03/296 70 0422. Export refund: -Before the Commission can award the supply contract, it needs various items of information about the tenderer concerned (in particular the bank account to be credited). These details are contained in a form available on the Internet at the following website:http://europa.eu.int/comm/budget/ execution/ftiers_fr.htm.If these details are missing, the tenderer designated as the supplier may not invoke the time limit for notification referred to in Article 9(4) of Regulation (EC) No 2519/97.You should therefore include the above form with your bid after filling in the required details.(1) Supplementary information: Torben Vestergaard (tel. (32-2) 299 30 50; fax (32-2) 296 20 05).(2) The supplier shall contact the beneficiary or its representative as soon as possible to establish which consignment documents are required.(3) The supplier shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium-134 and -137 and iodine-131 levels.(4) The supplier shall supply to the beneficiary or its representative, on delivery, the following document:- phytosanitary certificate.(5) Since the goods may be rebagged, the supplier must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital "R".(6) Notwithstanding OJ C 114, 29.4.1991, point IV.A(3)(c) is replaced by the following: "the words European Community" and point IV.A(3)(b) by the following: "Split peas".(7) Tenders shall be rejected unless they specify the type of peas to which they relate.(8) The tenderer's attention is drawn to the second subparagraph of Article 7(6) of Regulation (EC) No 2519/97.